Title: [Diary entry: 9 June 1786]
From: Washington, George
To: 

Friday 9th. Mercury at 70 in the Morning—77 at Noon and 74 at Night. Morning clear and pleast. with the Wind at No. West but not fresh, nor had it changed the air cooler. Mr. Wallace went away after breakfast and I rid to Muddy hole & river Plantations. The heaviness of the Plowing, and wetness of the land had encreased by the late Rains. Nothing indeed but the backwardness of the season and rapid growth of the grass & Weeds could justify working ground in the condition the plowed land is. Passed through the Wheat at Muddy hole this day—found it, upon the whole as good as was to be expected from the impoverished state of the land—Though there is a good deal of cheat in the freshest part of the ground and the spick, (blasted grains) more or less in all. Finished replanting the corn & Peas in the drilled ground at Muddy hole this Morning about nine oclock, and not yesterday as was expected & began to replant Corn in the Cut adjoining. The drilled corn in the Neck had also been gone over, and the

people were replanting in the other field tho’ by much too wet for such business. Agreed this day with Mr. Tharpe to do my Plaistering in any of the Rooms in, or abt. the house & to repair the lathing at 7d. pr. Square yard. Got all the clover hay into small cocks this afternoon. Mr. Shaw went up to Town today on my business & returned in the Evening.